Citation Nr: 0310668	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which granted service connection 
for PTSD and assigned a 30 percent disability evaluation, 
effective July 1993.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he should be assigned a 70 percent disability 
evaluation.  A review of the record leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient medical evidence to make a 
decision on the veteran's claim at this time.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (2002).  The 
VCAA applies to all pending claims for VA benefits, and 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the veteran's claim.  Nonetheless, notice of 
the veteran's rights and responsibilities under the VCAA, as 
well as VA's responsibilities in assisting the veteran in the 
development of his claims for service connection, was not 
provided by the RO, as the VCAA was not yet enacted at the 
time of the issuance of the statement of the case.  As a 
consequence, the veteran's claims were certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.

Recently, a portion of the regulations implementing the VCAA 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
specifically found that, under the statute, a veteran has one 
year in which to submit additional evidence and argument in 
support of his or her claims following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, that portion of 
the regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, the 
veteran's claims must be remanded to the RO to ensure that 
the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Additionally, a review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining an additional VA examination and 
private medical records.  However, as the previously 
mentioned decision by the Federal Circuit held, 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Principi, supra.  
The Federal Circuit explained that, when the Board obtained 
and considered evidence that was not before the RO, an 
appellant has no means to obtain one review on appeal to the 
Secretary, because the Board is the only appellate tribunal 
under the Secretary.  Therefore, it appears that evidence 
obtained by the Board, namely, the results of the veteran's 
VA examination and the findings of his private medical 
providers, cannot be considered by the Board as an initial 
matter.  

Furthermore, subsequent to the aforementioned development, in 
September 2002, the veteran submitted a statement indicating 
that he had seen several physicians at the VA "Roudebush" 
medical center in Indianapolis, Indiana with regard to his 
PTSD from approximately 1993 to 1996.  However, no VA 
treatment records for the time period from 1993 to the 
present have been submitted and there is no evidence that an 
attempt was made to obtain these treatment records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's PTSD 
should be associated with the veteran's claims file.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  At a minimum, the RO is 
requested to send the veteran notice of 
the provisions of the VCAA, the kind of 
information needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his PTSD.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly records from the Roudebush 
VA Medical Center in Indianapolis, 
Indiana from 1993 to the present.

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
The RO should consider both the former 
and current regulations pertaining to the 
rating criteria for evaluating the 
veteran's PTSD, contemplating the entire 
appellate period from July 1993 to the 
present.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




